     Case 3:20-cv-03153-S Document 14 Filed 01/27/21                  Page 1 of 4 PageID 43



                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF TEXAS
                                     DALLAS DIVISION

EURAL SCURLARK, individually, and on
behalf of all others similarly situated,

     Plaintiff,                                          Case No. 3:20-cv-03153-S

v.                                                       Honorable Judge Karen Gren Scholer
CAPIO PARTNERS, LLC,

     Defendant.

                                        SCHEDULING ORDER

           Pursuant to Rule 16(b) of the Federal Rules of Civil Procedure (“FRCP”), the Local Civil

Rules of the United States District Court for the Northern District of Texas (“LR”), and the Civil

Justice Expense and Delay Reduction Plan of the United States District Court for the Northern

District of Texas (the “Plan”), the Court ORDERS as follows:

           1.       This case is set for jury trial on the Court’s three-week docket beginning

______________ (the “Trial Setting”). Trial may commence any time during this three-week

docket. If the case is not reached at this setting, it will be reset after considering input from the

parties.        Reset or continuance of the Trial Setting does not alter the deadlines in this Order

unless expressly provided by court order.

           2.       The parties shall mediate this case before Anne Shuttee (the “Mediator”) at least

90 days before the Trial Setting. The parties may not eliminate this requirement or substitute the

Mediator except by leave of court. All parties must attend the mediation in person. Legal

entities must provide a representative with full authority. If there is insurance involved, a

representative with full authority must attend in person. The Mediator shall contact the Court

directly if this deadline needs to be extended or if other requirements need to be altered.
    Case 3:20-cv-03153-S Document 14 Filed 01/27/21                Page 2 of 4 PageID 44



       3.      Unless otherwise indicated, the parties may by written agreement alter the

deadlines in this paragraph without the need for court order. No continuance of the Trial Setting,

motion deadline, or the final pretrial conference will be granted due to agreed extensions of these

deadlines. Motions may become moot due to trial if filed after the deadlines in this Order.

Deadlines are as follows:

               a. March 30, 2021            – Motions for leave to join additional parties;

               b. March 30, 2021            – Motions for leave to amend pleadings;

               c. July 30, 2021             – Disclosure of experts for the party with burden of
                                              proof;

               d. August 30, 2021           – Disclosure of opposing experts;

               e. September 30, 2021        – Disclosure of rebuttal experts;

               f. November 30, 2021         – Discovery closes; discovery requests must be
                                              commenced in time to permit response by this
                                              date;

               g. January 31, 2022          – All motions, including any objections to expert
                                              testimony. This deadline must be at least 120
                                              days before trial. Parties may not alter this
                                              deadline for dispositive motions or objections
                                              to/motions to strike expert testimony.

       4.      To facilitate orderly preparation for trial, the Court conducts an expedited

discovery hearing docket on Friday afternoons. Any party may request expedited hearing of a

discovery dispute. Requests must be made by motion and may be made concurrently with filing

the discovery motion. If the matter is accepted for setting on the discovery docket, the Court will

advise the parties of applicable procedures by separate order. Seeking relief from the Court on

discovery disputes prior to conducting a meaningful, substantive conference with the opposing

party is strongly discouraged.



                                                2
    Case 3:20-cv-03153-S Document 14 Filed 01/27/21                  Page 3 of 4 PageID 45



       5.      A motion or objection to the taking of a deposition that is filed within five

business days of the notice has the effect of staying the deposition pending court order on the

motion or objection; otherwise the deposition will not be stayed except by court order.

       6.      The parties shall file all pretrial materials 21 days before the Trial Setting. Failure

to timely file pretrial materials may result in dismissal for want of prosecution. Pretrial materials

shall include the following:

               a.      Pretrial order pursuant to LR 16.4;

               b.      Exhibit lists, witness lists, and deposition designations pursuant to LR
                       26.2 and FRCP 26(a)(3). Witness lists should include a brief summary of
                       the substance of anticipated testimony (not just a designation of subject
                       area) and the likelihood of testimony at trial. Exhibit lists must include
                       any materials to be shown to the jury, including demonstrative aids;

               c.      Proposed jury charge or proposed findings of fact and conclusions of law.
                       Such documents shall be both e-filed and emailed in “Word” format to
                       Scholer_Orders@txnd.uscourts.gov. Any objections to the proposed jury
                       charge shall be filed no later than 5 days before the final pretrial
                       conference. Objections not so disclosed are waived unless excused by the
                       Court for good cause;

               d.      Motions in limine;

               e.      Requested voir dire questions.

       7.      The pretrial conference shall be held on __________________. Lead counsel

must attend. The parties shall be prepared to address all exhibits, witnesses, deposition excerpts,

motions in limine, trial briefs, requested voir dire questions, and any objections to such filings.

The Court expects the parties to have conferred and reach agreement where possible prior to the

final trial conference. The parties shall bring their proposed exhibits labeled as required by LR

26.2(a).




                                                 3
Case 3:20-cv-03153-S Document 14 Filed 01/27/21   Page 4 of 4 PageID 46



  SO ORDERED.

  SIGNED January____, 2021.



                                      ____________________________________
                                      KAREN GREN SCHOLER
                                      UNITED STATES DISTRICT JUDGE




                                  4
